Citation Nr: 0608404	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  05-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite to the hands.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from March 1948 to 
March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                   

The issue of entitlement to service connection for bilateral 
hearing loss will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington D.C. 


FINDING OF FACT

There is no competent medical evidence showing a current 
diagnosis of residuals of frostbite to the hands.   


CONCLUSION OF LAW

Residuals of frostbite to the hands were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 


(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
are applicable to the appellant's claim.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in May 2004, prior to the initial rating 
decision with regard to the issue on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
The veteran's service medical records are not available.  The 
veteran was notified of such and provided an opportunity to 
obtain or submit any service medical records in his 
possession.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claim.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim.  Id.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2004 letter did not 
expressly direct the veteran to do this, but stated "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know," and "[i]f you 
have any evidence in your possession that pertains to your 
claim please send it to us."  It is clear from these 
documents that the RO was asking for any records related to 
the veteran's claim.  Moreover, the veteran submitted a 
statement in May 2004, that stated that he had no additional 
evidence to submit.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In this regard, according to the National 
Personnel Records Center (NPRC), the appellant's service 
medical records are not available and were presumably 
destroyed in the 1973 fire at the NPRC.  Thus, further 
efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the appellant has not 
been provided a VA examination in order to determine whether 
he has residuals of frostbite to the hands.  Nevertheless, 
none was required.  The Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: (1) competent evidence of 
diagnosed disability or symptoms of disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing a diagnosis of 
residuals of frostbite to the hands.  It is only by way of 
unsupported allegation that the appellant contends that he 
has residuals of frostbite to the hands.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  The RO has 
obtained all relevant VA medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 
2006).     

II.  Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

The appellant's service medical records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
NPRC in 1973.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).          

In this case, the appellant maintains that during service, he 
was stationed in Korea and was exposed to cold weather which 
caused him to develop frostbite to the hands.  Specifically, 
the appellant contends that while he was in Korea, one of his 
jobs was to "start all of the engines on [the] equipment 
every 30 minutes."  According to the appellant, during that 
time, he was exposed to temperatures of 50 degrees below 
zero.  The appellant reports that he suffered frostbite on 
both of his hands.  He notes that at present, his hands would 
crack and bleed during the cold weather months.  

The appellant's DD Form 214, Honorable Discharge from the 
Armed Forces of the United States of America, shows that he 
served in the United States Army from March 1948 to March 
1952, and that he had two years and 16 days of foreign 
service.  His Military Occupational Specialty (MOS) was as a 
blacksmith, and he received the Occupation Medal (Japan), and 
the Korean Service Medal, with one Bronze Service Star.  
While the appellant was stationed in Korea, he was assigned 
to the 24th Infantry Division.

In the instant case, there is no competent medical evidence 
of record showing a current diagnosis of residuals of 
frostbite to the hands.  The evidence of record includes VA 
Medical Center outpatient treatment records, from January 
1998 to July 2004.  The records are negative for any 
complaints or findings of residuals of frostbite to the 
hands.  The records include a health summary, comprehensive 
problem list, which lists peripheral vascular disease as one 
of the appellant's problems.  However, there is no specific 
diagnosis of peripheral vascular disease of the hands and/or 
residuals of frostbite to the hands.           

The only evidence of record supporting the appellant's claim 
is his own lay opinion that he currently has residuals of 
frostbite to the hands.  The appellant is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  There is no evidence of record indicating 
that the appellant has specialized medical training so as to 
be competent to render a medical opinion.  Accordingly, the 
appellant is competent to state that he was exposed to cold 
temperatures while in service; however, he is not competent 
to say that as a result of being exposed to cold 
temperatures, he incurred frostbite to the hands or that any 
current disability is the result of being exposed to cold 
temperatures while in service.        

In this case, although the appellant's service medical 
records are unavailable, the Board notes that the appellant 
has not contended that he received any medical treatment for 
frostbite of the hands while he was serving in Korea.  
Regardless, the fact remains that there is no competent 
medical evidence of record showing that the appellant 
currently has residuals of frostbite to the hands.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for residuals of frostbite to the hands.  
Accordingly, service connection for this disability must be 
denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as there is no 
medical nexus between any current diagnosis to a cold injury 
in service or a current diagnosis of frostbite residuals 
related to his military service, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).       


ORDER

Entitlement to service connection for the residuals of 
frostbite to the hands is denied.  


REMAND

In regard to the appellant's claim of entitlement to service 
connection for bilateral hearing loss, the appellant contends 
that while he was in the military, he was exposed to acoustic 
trauma.  Specifically, the appellant states that he was 
exposed to loud noises "while serving in combat engineering 
in Korea, operating heavy equipment."  In addition, he notes 
that he was exposed to cannon fire, noises associated with 
being a blacksmith, rifle fire, and engine noise from a 
bulldozer tank.  According to the appellant, his hearing loss 
started while he was in Korea.     

In this case, it is not in dispute that the appellant has 
current bilateral hearing loss.  The Board finds that the 
audiometric findings obtained from the appellant's August 
2005 VA audiological examination reflect the required 
thresholds for a finding of hearing impairment in both ears 
for VA purposes under 38 C.F.R. § 3.385.  Thus, the next 
question to address is whether the appellant's bilateral 
hearing loss is related to his period of military service, to 
include any claimed in-service noise exposure.  In this 
regard, in the August 2005 VA audiological examination 
report, the examiner stated that she had reviewed the 
appellant's claims file.  The examiner noted that according 
to the appellant's DD 214, he served in an Engineering 
Battalion as a blacksmith.  The examiner stated that 
according to the appellant, he worked around farm equipment 
when he was 18 years old, and that he worked as a self-
employed electrician, with some construction noise exposure.  
The examiner indicated that the appellant reported exposure 
to filed artillery when driving a general to the artillery 
units, which could not be verified by the appellant's DD 214.  
According to the examiner, the appellant also reported combat 
noise exposure, which also could not be verified by his DD 
214.  The examiner noted that in the appellant's initial 
claim, he reported noise exposure to heavy equipment and 
blacksmith noise, with no mention of artillery or combat 
noise.  Thus, the examiner opined that "[w]ithout evidence 
of combat, it is less likely as not (less than 50/50 
probability) that the [appellant's] hearing loss was caused 
by or a result of his military service."  

In light of the above, it appears that the primary basis for 
the examiner's opinion was the examiner's finding that the 
appellant did not serve in combat.  Regardless of whether or 
not the appellant is considered a combat veteran, the 
appellant may still have been exposed to acoustic trauma 
during service and indeed, the appellant has contended he was 
so exposed.  Thus, a second opinion, which takes into 


consideration the appellant's claimed in-service noise 
exposure, should be obtained in order to determine the 
etiology of the appellant's bilateral hearing loss.     

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. 
March 3, 2006). 

2.  The RO must obtain a medical opinion 
regarding the etiology of the appellant's 
bilateral hearing loss from an 
appropriate VA examiner, different from 
the examiner who conducted the August 
2005 VA audiological examination, if 
possible.  Specifically, the RO should 
ask the examiner to review the 
appellant's claims file, including the 
appellant's DD 214 showing that his MOS 
was as a blacksmith; the Veteran's 
Application for Compensation and/or 
Pension (VA Form 21-526), dated in April 
2004, where the appellant contends that 
he was "exposed to loud noise while 
serving in combat engineering in Korea, 
operating heavy equipment," and was also 
"trained as a blacksmith with noise 
exposure"; the August 2005 VA 
audiological examination report; and the 
appellant's October 2005 substantive 
appeal in which he maintains that during 
service, he was exposed to cannon fire, 
noises associated with being a 
blacksmith, rifle fire, and engine noise 
from a bulldozer tank.  After a review of 
the examination findings from the 
appellant's August 2005 VA audiological 
examination report, and the entire 
evidence of record, the examiner must 
render an opinion as to whether the 
appellant's bilateral hearing loss is 
related to his period of active military 
service, to include any claimed 
in-service noise exposure.  The examiner 
must specifically address the question of 
whether any degree of hearing loss began 
as a result of in-service noise exposure.  
If no link to military service is found, 
such findings and conclusions must be 
affirmatively stated.  The rationale for 
the examiner's opinions must be set forth 
in detail.  The claims folder must be 
reviewed by the examiner in conjunction 
with this opinion.  The report prepared 
must be typed.  If the examiner finds 
that another examination is required to 
address these questions, such an 
examination must be scheduled.   

3.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


